-Judgment unanimously reversed and indictment dismissed. Memorandum: Following argument and submission of this appeal an intermediate order denying a motion to suppress certain evidence was reversed and that pretrial proceeding remanded to Erie County Court (23 A D 2d 806). Thereafter, an order was made 'by County Court suppressing the evidence upon a finding that the search warrant was invalid. The court is informed by the District Attorney that he does not seek a review of the correctness of that determination. He further concedes that in the absence of the suppressed evidence a new trial would be futile. (Appeal from judgment of Erie County Court convicting defendant of contriving a lottery in violation of sections 1370 and 1372 of the Penal Law, and possession of policy slips in violation of section 975 of the Penal Law.)
Present — Williams, P. J., Bastow, Henry and Del
Vecehio, JJ.